DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's response filed 10/20/2021 has been fully considered. Applicant’s amendments overcome the previous claim objections. Applicant’s amendment to claim 1 overcomes the rejection under 35 U.S.C. 112.
Applicant’s arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant argued Yeke in view of Jung does not teach a density of source/drain wirings in the thin film transistor under the transparent region is less than or equal to a density of source/drain wirings located under the display region or a density of gate wirings of the gate wiring layer below the transparent region is less than or equal to a density of gate wirings of the gate wiring layer under the display region because although the references disclose different pixel densities, they do not disclose a reduced density of the source/drain and gate wirings.
However, such regions of differing wiring density would have been obvious to one with ordinary skill in the art in view of Yeke and Jung. 
Yeke discloses “a column-row addressing/trace layer of a display stack can be formed in a manner that locally increases inter-pixel regions and, in turn, increases optical transmittance of a display stack,” paragraph 122. Yeke discloses lines “can be arranged in a non-grid pattern to define inter-pixel regions of increased area (e.g., inter-pixel regions 544a-544e). In this manner, 

[AltContent: rect][AltContent: connector]


    PNG
    media_image3.png
    489
    517
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    447
    530
    media_image4.png
    Greyscale

 
	Thus, Yeke and Jung clearly teach regions of differing wiring density in addition to regions of differing pixel density. 


    PNG
    media_image7.png
    248
    207
    media_image7.png
    Greyscale
Moreover, the wirings in Yeke and Jung are clearly source/drain wirings and gate wirings. One of ordinary skill in the art would understand the “column-row addressing/trace layer,” of Yeke, paragraph 122, for an OLED pixel to be source/drain wiring lines and gate wiring lines. See the figure below for example, reproduced from Fig. 9 (b) of ‘Design of flat-panel displays based on organic light-emitting devices,’ by Gu et al. and the associated description under the heading ‘B. Active Matrix Addressing’ starting on page 91. As can be seen, the column addressing line is connected to the source/drain of transistor T1 and the row addressing line is connected to the gate of transistor T1.  
	Thus one of ordinary skill in the art would understand the traces, already shown to include regions of high wiring density and low wiring density, to be source/drain wiring having regions of high wiring density and low wiring density and gate wiring lines having regions of high wiring density and low wiring density.


Specification
The disclosure is objected to because of the following informalities: In paragraphs 22, 55, 90 and 102, the word “both” should not be used. The language should be amended to reflect a source region is on one side of the channel region and a drain region is on the other side of the channel region.   
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: the word “the” should be added between “wherein” and “thin film” in line 24.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yeke Yazdandoost et al. (US 2019/0310724) in view of Jung et al. (US 2019/0130822) and Lee et al. (US 2017/0250240).
In reference to claim 1, Yeke Yazdandoost et al. (US 2019/0310724), hereafter “Yeke,” discloses a display panel including a display panel comprising at least one transparent region and a display region, wherein the at least one transparent region has two-way light transmission, and has a transparent function and a display function, paragraphs 68 and 69, a sensor component is disposed under the at least one transparent region, paragraphs 58 and 59, the display region is located adjacent to the at least one transparent region, paragraphs 50 and 69, a brightness of the transparent region is less than or equal to a brightness of the display region, paragraph 71; wherein the transparent region is located at a side of the display panel, and at least one side of the transparent region overlaps with at least one side of the display panel; or the transparent region is located at a center of the display panel and surrounded by the display region, paragraphs 50 and 69,
Wherein a density of pixel units in the transparent region is less than or equal to a density of pixel units in the display region; 
wherein the transparent region comprises a plurality of pixel units and a plurality of transparent units, the pixel units are spaced apart from the transparent unit, paragraph 111, and a region of the pixel units is less than or equal to a region of the transparent units, paragraphs 113-115 and Figures 4A-4C, and 
a thin film transistor layer electrically connected to the pixel units, paragraphs 78 and 122.

wherein the thin film transistor layer located under the display region comprises a thin film transistor corresponding to the pixel units.
Jung et al. (US 2019/0130822), hereafter “Jung,” discloses a display panel including teaching the display panel comprises a thin film transistor layer electrically connected to the pixel units, the thin film transistor layer located under the transparent region comprises a thin film transistor corresponding to the pixel units and a transparent laminate corresponding to the transparent unit, paragraphs 171 and 174; wherein thin film transistor layer located under the display region comprises a thin film transistor corresponding to the pixel units, 164, 165, and 170.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display panel to comprise a thin film transistor layer electrically connected to the pixel units, the thin film transistor layer located under the transparent region to comprise a thin film transistor corresponding to the pixel units and a transparent laminate corresponding to the transparent unit; and the thin film transistor layer located under the display region to comprise a thin film transistor corresponding to the pixel units. One would have been motivated to do so in order to provide transistors to drive the display while not blocking transparent regions, paragraphs 174.
Yeke in view of Jung does not disclose the thin film transistor comprises:
 a substrate; 

a gate dielectric layer covering the active region; 
a gate metal layer covering the gate dielectric layer, a vertical projection of the gate metal layer covering the channel region; 
an interlayer dielectric layer covering the active region; 
a source/drain metal layer penetrating the interlayer dielectric layer and electrically connected to the source region and drain region; 
a planarization layer covering the interlayer dielectric layer and the source/drain metal layer; 
an electrode layer penetrating the planarization layer and electrically connected to the source/drain metal layer; and 
a pixel defining layer on the planarization layer and exposing the electrode layer,
wherein the transparent laminate comprises:
a first substrate formed by a substrate extension in an adjacent thin film transistor; 
a first dielectric layer covering the substrate, the first dielectric layer is formed by an extension of a gate dielectric layer in an adjacent thin film transistor; 
a second dielectric layer covering the gate dielectric layer, the second dielectric layer is formed by an extension of an interlayer dielectric layer in an adjacent thin film transistor; and 
the thin film transistor further comprises a source/drain wiring layer electrically connected to the source/drain metal layer, and a gate wiring layer electrically connected to the gate metal layer; 

Lee et al. (US 2017/0250240), hereafter “Lee,” discloses a display device, including teaching a thin film transistor comprises: a substrate 400 in Figure 6; an active region 205 on the substrate, the active region comprises a channel region and a source region and a drain region on both sides of the channel region; a gate dielectric layer 420 covering the active region; a gate metal layer 270 covering the gate dielectric layer, a vertical projection of the gate metal layer covering the channel region, paragraphs 47; an interlayer dielectric 430 layer covering the active region, paragraph 48; a source/drain metal layer 230, 260 penetrating the interlayer dielectric layer and electrically connected to the source region and drain region, paragraph 52; a planarization layer 450 covering the interlayer dielectric layer and the source/drain metal layer; an electrode layer 280 penetrating the planarization layer and electrically connected to the source/drain metal layer; and a pixel defining layer 460 on the planarization layer and exposing the electrode layer, paragraph 53,
the transparent laminate comprises: a first substrate, 400 in Figure 7, formed by a substrate extension in an adjacent thin film transistor; a first dielectric layer covering the substrate, the first dielectric layer is formed by an extension of a gate dielectric layer 420 in an adjacent thin film transistor; a second dielectric layer 430 covering the gate dielectric layer, the second dielectric layer is formed by an extension of an interlayer dielectric layer in an adjacent thin film transistor, Figure 7; and 
the thin film transistor further comprises a source/drain wiring layer 230, 260 in Figure 3, electrically connected to the source/drain metal layer, and a gate wiring layer 270 electrically connected to the gate metal layer, paragraph 52; 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the thin film transistor to comprise: a substrate; an active region on the substrate, the active region comprises a channel region and a source region and a drain region on both sides of the channel region; a gate dielectric layer covering the active region; a gate metal layer covering the gate dielectric layer, a vertical projection of the gate metal layer covering the channel region; an interlayer dielectric layer covering the active region; a source/drain metal layer penetrating the interlayer dielectric layer and electrically connected to the source region and drain region; a planarization layer covering the interlayer dielectric layer and the source/drain metal layer; an electrode layer penetrating the planarization layer and electrically connected to the source/drain metal layer; and a pixel defining layer on the planarization layer and exposing the electrode layer, and 
the transparent laminate to comprise: a first substrate formed by a substrate extension in an adjacent thin film transistor; a first dielectric layer covering the substrate, the first dielectric layer is formed by an extension of a gate dielectric layer in an adjacent thin film transistor; a second dielectric layer covering the gate dielectric layer, the second dielectric layer is formed by an extension of an interlayer dielectric layer in an adjacent thin film transistor; and 
the thin film transistor to further comprise a source/drain wiring layer electrically connected to the source/drain metal layer, and a gate wiring layer electrically connected to the gate metal layer; 

One would have been motivated to do so in order to provide an active matrix organic light emitting display.
Regarding a density of source/drain wirings in the thin film transistor under the transparent region that is less than or equal to a density of source/drain wirings located under the display region; and a density of gate wirings of the gate wiring layer below the transparent region is less than or equal to a density of gate wirings of the gate wiring layer under the display region,  Yeke teaches “a thin-film transistor layer and/or a column-row addressing/trace layer of a display stack can be formed in a manner that locally increases inter-pixel regions and, in turn, increases optical transmittance of a display stack,” Figure 5D and paragraph 122, resulting in regions of source/drain wirings and gate wirings of high and low density as highlighted in the annotated Figures above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a density of source/drain wirings in the thin film transistor under the transparent region to be less than or equal to a density of source/drain wirings located under the display region; and a density of gate wirings of the gate wiring layer below the transparent region to be less than or equal to a density of gate wirings of the gate wiring layer under the display region. 
To do so would have been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897